This is an appeal from an award for death benefits in favor of the widow of William Ward. Decedent was shoveling heavy snow, which was extra hard work and called for extreme exertion on his part, when he collapsed and shortly afterward died. The award is opposed upon the ground that there is no proof of accidental injury, but that the death was the result of cardiac disease. The medical testimony in the records supports the award. A question of fact is involved and the evidence supports the award appealed from. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.